ORDER
The Court having considered the Petition for Indefinite Suspension by Consent filed by the Attorney Grievance Commission and James Terry Stewart, the respondent, it is this 30th day of July, 1998,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, James Terry Stewart, is indefinitely suspended by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of James Terry Stewart from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to *552the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.